         Case 1:19-cr-00112-RMB Document 18 Filed 05/10/19 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                      May 10, 2019

BY ECF

The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Andrew Moody, 19 Cr. 112 (RMB)

Dear Judge Berman:

       The Government respectfully submits this letter jointly on behalf of both parties to request
that the Court reschedule the status conference presently scheduled for May 15, 2019, at
11:00 a.m., for a time convenient to the Court on June 10, June 12 (except 2:30 p.m. to 3:30 p.m.),
June 13 (except 2:30 p.m. to 3:30 p.m.), or June 14, 2019.

        Defense counsel has informed the Government that he is on trial in Bronx County Supreme
Court and expects to be so engaged for the next three to four weeks, and that he would be grateful
for additional time to participate in discussions with the Government about a potential pretrial
resolution of this case. Accordingly, the parties respectfully request that the status conference
presently scheduled for May 15, 2019, at 11:00 a.m., be rescheduled for a time convenient to the
Court on June 10, June 12 (except 2:30 p.m. to 3:30 p.m.), June 13 (except 2:30 p.m. to 3:30 p.m.),
or June 14, 2019.




                                     [intentionally left blank]
         Case 1:19-cr-00112-RMB Document 18 Filed 05/10/19 Page 2 of 2
 May 10, 2019
 Page 2

       The Government also respectfully requests, with the consent of the defendant, that time be
excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), between May 15, 2019, and the
date of the rescheduled status conference, to permit the defendant to continue reviewing the
discovery produced by the Government, to permit the parties to continue engage in discussions
about a potential pretrial resolution of the case, and to accommodate defense counsel’s schedule.


                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney for the
                                                    Southern District of New York


                                                By: __________________________
                                                    Robert B. Sobelman
                                                    Assistant United States Attorney
                                                    (212) 637-2616


cc:    Anthony Ricco, Esq. (by ECF)




                                               2
